PER CURIAM.
We affirm the conviction and sentence, without prejudice to the appellant raising the ineffective assistance of counsel claims initially in the trial court. See Weber v. State, 411 So.2d 315 (Fla. 3d DCA 1982). We reverse the restitution order because no restitution hearing was conducted. See section 775.089(6) and (7), Fla.Stat. (1993); Johnson v. State, 547 So.2d 300 (Fla. 3d DCA 1989). Therefore, this matter is returned to the trial court to set aside the restitution order for further proceedings thereafter.
Affirmed in part, reversed in part with directions.